UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. THE FUND SEEKS CAPITAL APPRECIATION SEMI-ANNUAL REPORT JUNE 30, 2011 Table of Contents A Message to Our Shareholders 2 Sector Allocation 6 Expense Example 6 Performance Chart and Analysis 8 Schedule of Investments 10 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Additional Information 25 1 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 Dear Fellow Shareholder: Performance during the first 2 quarters of 2011 was disappointing for the Jordan Opportunity Fund. Through the first half of 2011, the S&P 500 Index wasup 6.02% and the Fund was up 0.40%.*The big surprises of the First Quarter were clearly the massive earthquake in Japan and the multiple violent uprisings across the Middle East.The equity markets weathered this storm of bad news with some volatility, but only had muted capital losses. This building global negative news in the first quarter turned equity investors into sellers in the second quarter. The delayed economic effects of the Japanese earthquake and the enormous rise in gasoline prices became very visible in the global economic deceleration witnessed during the spring. Adding to this, central banks in the larger emerging economies tightened monetary policy, and the European sovereign debt crisis re-emerged for the second summer in a row, as worries over the European peripheral economies have exploded once again. The Fund had entered 2011 with a somewhat cautious outlook, feeling that investor expectations had become too optimistic in light of the gains of the previous 18 months.The “soft patch” in the U.S. economy became painfully evident in the second quarter as a succession of PMI and employment reports indicated a significant sequential slowdown. The S&P 500 dropped just under 1% during the quarter, thanks to a huge rally in the last week of June. Our technology and materials stocks experienced painful declines during this period, as investors digested the decelerating economic news by punishing economically sensitive stocks. One specific area that added to performance for the Fund during the first half of 2011 was Info Tech.Stocks such Qualcomm (QCOM), and JDS Uniphase (JDSU) were top contributors for the period.We have maintained substantial holdings in our mobile computing theme and in semiconductor capital equipment stocks. First quarter earnings for these holdings were generally very strong, but the sell-through of non-Apple tablet computers was disappointing. This has caused inventories of components to grow more than expected. When economic data turned soft in the second quarter, investors turned aggressively negative on these volatile stocks.In response to this, we have trimmed positions to focus solely on the leading beneficiaries of the shift towards smaller, more robust mobile computing platforms (and the associated consumption of much higher levels of data and video).While the iPad has continued to take market share and still has demand levels exceeding supply, tablets from other vendors have struggled due to a lack of differentiation, high price points, and confusing marketing efforts.We expect this market to see a step-function improvement in demand this fall season, as new higher-functionality 2 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2011 tablets (at lower price points) become available.Also, while smartphone component orders have been reduced recently, we believe much of this has to do with the extreme market share shifts being seen away from Nokia and Research in Motion (Blackberry) towards Apple and Android-based phones.As additional 4G-capable phones (and marketing campaigns by the cellular network companies) are rolled out this summer, we anticipate they’ll drive an acceleration in device upgrades and therefore revenues for our associated semiconductor equipment and component providers. Media and advertising-related stocks were also positive drivers for the Fund.Stocks such as Viacom (VIA.B) and Disney (DIS) were both key contributors during the first half of 2011.Our media holdings continued to benefit from an improving advertising environment and the proliferation of content across multiple distribution platforms.The pricing (on a cost per impression, or CPM basis) for upfront ad inventory sold in June for broadcast and cable networks increased 10-12% from last year, which exceeded expectations and should help accelerate revenue growth for our media companies.Also, we have recently seen additional positive developments in the increasing competition among distributers to access the most popular television and movie content.Sony Pictures pulled 250 movies from the Netflix streaming service in an effort to increase pricing, Warner Bros. signed a distribution agreement with the largest online video company in China (Yoku.com), and the HBO Go iPad app was introduced as a way to compete with the mobile computing apps offered by cable companies and streaming services.Pricing is likely going to continue to improve as more companies compete to distribute content worldwide, whether it will be sent to consumers’ living room, desktop computer, tablet, or smartphone. As the Fund reduced positions in Gold Producers and Airlines over the first half of the year, the additions to the portfolio include oil service and consumer stocks.We are expecting oil prices to remain range-bound for the near future, given a deceleration in demand, increased production, and government intervention (somewhat offset by an acceleration in the economy).However, oil prices remaining in a tight range should still be in the sweet spot for oil service, as oil producers will likely still aggressively grow drilling budgets, but without oil prices pushing to significant new highs and creating more demand destruction.Without extreme boom and bust cycles, producers should sustain high levels of capital spending in response to global demand.The rig count is near a record high, and service companies should be entering a prolonged period of 20-30% (plus) earnings growth as their pricing and margins materially improve on top of accelerating volume growth. 3 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2011 The combination of an improvement in economic growth, sustained low interest rates, a possible stabilization in the housing market, and significantly lower gasoline prices should allow for higher levels of consumer spending.We have added positions in a few select growth-oriented retailers, focusing on ones with accelerating same-store sales growth and well-controlled inventory levels. Going forward into the 2nd half of 2011, prospects for a choppy stock market over the summer remain due to the significant deceleration in the economy during the first half, and getting through the upcoming earnings season, when forward earnings prospects may be adjusted lower.Additionally, political posturing over the debt ceiling may cause further turmoil. Despite these short term headwinds, we believe that the stock market will witness an advance for the remainder of the year.We are increasingly bullish because 1) investor sentiment has once again become excessively bearish; 2) corporate profits remain very strong, while valuations have contracted significantly; 3) corporate cash levels are enormous, and are likely to support dividend growth, buybacks and mergers and acquisitions; 4) interest rates in the developed economies appear likely to remain low; and 5) commodity price pressure appears to be abating, which should help both consumers and flows into financial assets. Certainly, the environment is not without risks.We are keeping a close eye on the European sovereign debt issue, emerging market inflation, Middle East turmoil, the U.S. budget and debt ceiling debate, and potential currency crises.However, even with these risks present, we do not believe that the economy is about to re-enter a recession, and our outlook for the remainder of the year is encouraging, with significant potential for appreciation in our favored themes and sectors. Please feel free to contact us, or visit our website, www.jordanopportunity.com, if you have any comments or questions. Sincerely, Gerald R. Jordan President & Portfolio Manager Must be preceded or accompanied by a prospectus. *Fund performance data quoted represents past performance and is no guarantee of future results.For additional performance information and related disclosure please refer to the Performance Chart and Analysis section on page 8. 4 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2011 PMI is an indicator of the economic health of the manufacturing sector. The PMI Index is based on five major indicators: new orders, inventory levels, production, supplier deliveries, and the employment environment. The S&P 500 Index is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. One cannot invest directly in an index. The views in this report were those of the Fund manager as of June 30, 2011 and may not reflect his views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk discussed herein. The fund invests in foreign securities which involve greater volatility and political, economic and currency risks, and differences in accounting methods. The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund may use derivatives such as options to increase its exposure to certain securities. These techniques will result in greater volatility for the Fund, particularly in periods of market declines. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments in this report. Earnings growth does not guarantee a corresponding increase in the market value of the holdings or the Fund. 5 JORDAN OPPORTUNITY FUND SECTOR ALLOCATION JUNE 30, 2011 (Unaudited) Sector Allocation Percent of Net Assets Information Technology % Consumer Discretionary % Energy % Industrials % Materials % Financials % Consumer Staples % Healthcare % Investment Company % Options %# Other Assets in Excess of Liabilities 1.4 % Total % # Percent less than 0.05% EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Unaudited) As a shareholder of the Jordan Opportunity Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2011 – June 30, 2011). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds 6 JORDAN OPPORTUNITY FUND EXPENSE EXAMPLE (Continued) FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Unaudited) in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value January 1, 2011 – January 1, 2011 June 30, 2011 June 30, 2011* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.31% multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year). 7 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS JUNE 30, 2011 (Unaudited) Jordan Opportunity Fund vs. S&P 500® Index Annualized Six One Five Ten Returns as of 6/30/11 Months Year Year Year Jordan Opportunity Fund 0.40% 23.47% 7.01% 5.47% S&P 500® Index 6.02% 30.69% 2.94% 2.72% Cumulative Performance Comparison The graph and table reflect the change in value of a hypothetical $10,000 investment in the Fund, including reinvestment of dividends and distributions, compared with a broad based securities market index, for 10 years ending June 30, 2011.The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance. Returns include reinvested dividends.One cannot invest directly in an index. On January 21, 2005, a limited partnership managed by Hellmann, Jordan Management Co., Inc., the Fund’s sub-adviser, reorganized into the Fund.This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund.The Fund’s performance for periods prior to January 2005 is that of the limited partnership.The limited partnership’s expenses during the periods presented were higher than the Fund’s expense ratio.The limited partnership was not registered under the Investment Company Act of 1940 Act (“1940 Act”) and was not subject to certain 8 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS (Continued) JUNE 30, 2011 (Unaudited) investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code, which, if applicable, would have adversely affected its performance. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk such as non-diversification risk, concentration risk, small- and medium-sized company risk, interest rate risk, high yield bond and foreign securities risk, and lastly, the Fund may use derivatives such as options to increase its exposure to certain securities. Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Performance data quoted represents past performance and is not predictive of future performance. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling (800) 441-7013. The Fund imposes a 2% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 9 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 (Unaudited) Shares Value COMMON STOCKS – 96.3% Airlines – 2.6% Delta Air Lines, Inc. (a) $ United Continental Holdings, Inc. (a) Beverages – 3.9% The Coca Cola Co. Pepsico, Inc. Biotechnology – 2.1% Celgene Corp. (a) Chemicals – 11.1% CF Industries Holdings, Inc. Huntsman Corp. Monsanto Co. Mosaic Co. Potash Corp., Inc. – ADR Communications Equipment – 7.5% JDS Uniphase Corp. (a) Oplink Communications, Inc. (a) QUALCOMM, Inc. Computers & Peripherals – 6.8% Apple, Inc. (a) SanDisk Corp. (a) Consumer Finance – 2.3% Capital One Financial Corp. Energy Equipment & Services – 8.8% Baker Hughes, Inc. Halliburton Co. National Oilwell Varco, Inc. Patterson UTI Energy, Inc. Food Products – 1.9% Archer Daniels Midland Co. Insurance – 5.9% American International Group, Inc. (a) MetLife, Inc. XL Group PLC Internet Software & Services – 2.6% Google, Inc. (a) Life Sciences Tools & Services – 3.0% Life Technologies Corp. (a) Thermo Fisher Scientific, Inc. (a) Machinery – 3.9% Deere & Co. Media – 14.2% Discovery Communications, Inc. (a) News Corp. Time Warner, Inc. Viacom, Inc. The Walt Disney Co. Oil, Gas & Consumable Fuels – 5.0% Alpha Natural Resources, Inc. (a) CONSOL Energy, Inc. The accompanying notes are an integral part of these financial statements. 10 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) JUNE 30, 2011 (Unaudited) Shares Value Road & Rail – 6.3% Norfolk Southern Corp. $ Union Pacific Corp. Semiconductors & Semiconductor Equipment – 5.2% ASML Holding NV – ADR KLA-Tencor Corp. Specialty Retail – 3.2% Guess?, Inc. rue21, Inc. (a) TOTAL COMMON STOCKS (Cost $87,478,691) INVESTMENT COMPANY – 2.3% Closed End Fund – 2.3% Central Fund of Canada Ltd. TOTAL INVESTMENT COMPANY (Cost $2,449,305) PUT OPTION PURCHASED – 0.0%# Index Option – 0.0%# 97 S & P 500 Index®: July, 2011 Exercise Price $1,255.00 TOTAL PUT OPTION PURCHASED (Cost $61,403) TOTAL INVESTMENTS IN SECURITIES – 98.6% (Cost $89,989,399) Other Assets in Excess of Liabilities – 1.4% TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. ADR American Depository Receipt # Less than 0.05% The accompanying notes are an integral part of these financial statements. 11 JORDAN OPPORTUNITY FUND STATEMENT OF ASSETS AND LIABILITIES AT JUNE 30, 2011 (Unaudited) ASSETS Investments in securities, at value (cost $89,989,399) (Note 2) $ Receivables: Dividends and interest Investment securities sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Dividend withholdings tax payable Fund shares redeemed Due to custodian Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share ($98,847,133/7,894,908 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments and options ) Net unrealized appreciation on investments and options Net assets $ The accompanying notes are an integral part of these financial statements. 12 JORDAN OPPORTUNITY FUND STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Unaudited) INVESTMENT INCOME Dividends (net of $7,803 foreign withholding tax) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Registration fees Audit fees Reports to shareholders Custody fees Chief Compliance Officer fees Miscellaneous expenses Legal fees Trustee fees Insurance expense Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS Net realized gain on investments and options Change in net unrealized depreciation on investments and options ) Net realized and unrealized gain on investments and options Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 JORDAN OPPORTUNITY FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2011 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments and options Change in net unrealized appreciation (depreciation) on investments and options ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) (b) ) ) Total increase in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ — (a) Summary of capital share transactions is as follows: Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed ) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $7,188 and $6,679, respectively. The accompanying notes are an integral part of these financial statements. 14 JORDAN OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a capital share outstanding for the period/year Six Months Ended June 30, 2011 Year Ended December 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS Net investment loss ) Net realized and unrealized gain (loss) on investments and options ) Total from investment operations ) LESS DISTRIBUTIONS From net realized gain — — — ) ) ) Return of Capital — — — * — — — Total Distributions — — — * ) ) ) Paid-in capital from redemption fees (Note 2) —
